[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: THE PLAINTIFF'S MOTION FOR ARTICULATIONAND CLARIFICATION (#166 AND #167) AND AMENDED MOTION FOR SAME (#168)
The trial court, when presented with motions of this nature, must be careful to follow the dictate of Standish v. Standish,40 Conn. App. 298. The court addresses the plaintiff's amended motion paragraph by numbered paragraph.
1. Paragraph 6 of the judgment orders does not address arrearages. The order needs no clarification.
2. "The plaintiff is awarded 50% of the defendant's IRA accounts." The division is as of the date of judgment, i.e. the balance in the account on that date, with accrued interest to date of actual division of the funds. CT Page 1412-D
3. Paragraph 8 does not allocate responsibility for auto taxes. To do so now would violate Standish, supra.
4. Paragraph 9 needs no clarification. Since neither party amended the financial affidavit the court cannot add to its decision, Id., supra.
5. Custodian accounts are beyond the scope of this decision.
6. The court made no order regarding life insurance.
7. The court declines this particular request for a further finding or order.
Generally, all division of assets orders are to be executed as soon as the judgment is final.
HARRIGAN, J.